DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: no written supports for “wherein the base, bend, and extension cross-sections have a substantially similar size and a substantially similar shape, and wherein the handle cross-section is larger than each of the base, bend, and extension cross-sections” of claim 1. It is noted that such limitations are supported by the originally filed drawings.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Wood (US 6,948,700 B2) in view of Khachatoorian (US 6,257,553 B1) and Chen et al (CN 210282107 U).
Regarding claim 1, as seen in figures 1, Wood (‘700) recites a removal tool (fig1) comprising: 
a handle 16 (col.3 lines41-42) having a handle cross-section (fig3); 
a base (figA below) extending from the handle 16 and having a base longitudinal axis (elongated axis along the base) and a base cross-section (fig3); 
a bend (figA below) extending from the base (figA) and having a fulcrum (figA) that is offset relative to the base longitudinal axis (figA), wherein the bend has a bend cross-section (figA, figs2,4); 
an extension (figA, also can be seen in fig2) extending from the bend and having an extension cross-section (figA, figs2,4); and 
a pry 28 (col.3 line45, figs2,4) extending from the extension (figA, figs2,4) and adapted to be disposed under an object to be lifted (col.5 lines3-4, “utilized for prying”, i.e. fig9), 
wherein the base, bend, and extension cross-sections have a substantially similar size and a substantially similar shape (figsA,2,4), and wherein the handle cross-section (fig4) is larger than each of the base, bend, and extension cross-sections (fig4).

    PNG
    media_image1.png
    569
    616
    media_image1.png
    Greyscale

However, Wood does not explicitly disclose that the fulcrum is located at a first position that is a first direction away from the base longitudinal axis, and the pry is located at a second position that is a second direction away from the base longitudinal axis, and the first direction is opposite the second direction, and a use of a cover surrounding the fulcrum of the bend forming a covered bend portion.
As seen in figs 1 and 6, Khachatoorian (‘553) teaches a use of a bend having a fulcrum 16 (col.4 line2) that is located at a first position that is a first direction away (upwardly, as seen in fig1) from a base longitudinal axis As (col.3 line66, fig1), and a pry 19 (col.4 lines5-6) that is located at a second position that is a second direction (downwardly, as seen in fig1) away from the base longitudinal axis As (fig1), and the first direction is opposite the second direction (fig1). Figures 5 and 6 show that having the bend and the pry extending to opposite directions from the base longitudinal axis gives greater angle (col.4 lines8-13; preferably selected from the range 93°-110°) between the pry and the base longitudinal axis than when they are not (col.5 lines45-47, within the range of 40°-45°). Khachatoorian teaches that the greater angle results in the greater leverage force (to be applied to pry an object) with less required level of forces that need to be applied by the user (col.5 line59-col.6 line3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood to have the fulcrum located at a first position that is a first direction away from the base longitudinal axis, and the pry located at a second position that is a second direction away from the base longitudinal axis, and the first direction is opposite the second direction, as taught by Khachatoorian, for the purpose of increasing the angle between the base longitudinal axis and the pry to provide greater leverage force with less force applied by the user.
Chen et al (‘107) teaches a use of a cover 3 (“rubber sleeve 3”) composed of a cover material (“rubber”) substantially surrounding a fulcrum of a bend (figure; “arc section”) of a removal tool to avoid damage to a workpiece (last sentence on second page). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood to use a cover, as taught by Chen et al, for the purpose of avoiding damage to a workpiece.
Regarding claim 6, the combination of Wood, Khachatoorian, and Chen et al teaches the removal tool of claim 1. Wood further discloses a neck 30 (col.3 line44; fig1) extending from the handle 16 and receiving the base (fig1,3). 
Regarding claim 8, the combination of Wood, Khachatoorian, and Chen et al teaches the removal tool of claim 1. Wood further discloses wherein the pry 28 and the extension (figA above) are disposed at a 90° angle with respect to the base (figA).     

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination of Wood (US 6,948,700 B2), Khachatoorian (US 6,257,553 B1), and Chen et al (CN 210282107 U) in view of Williams (5,255,575).
Regarding claims 4 and 5, the combination of Wood, Khachatoorian, and Chen et al teaches the removal tool of claim 1, however, does not explicitly teach that the pry is a flat blade or a needle point. It is noted that Wood discloses the pry 28 may be modified and adapted to achieve different functions, and may be shaped and configured in any suitable manner (col.5 lines10-11, 15-16). Williams (‘575) teaches a use of different types of interchangeable pry elements including a curved blade (fig3N), a flat blade (fig1), and a needle pick (fig3J) to provide versatile utilities of a tool.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood to use different types of pry elements, as taught by Williams, for the purpose of providing versatile utilizes of a tool.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination of Wood (US 6,948,700 B2), Khachatoorian (US 6,257,553 B1), and Chen et al (CN 210282107 U) in view of Clay (3,385,334). 
Regarding claim 7, the combination of Wood, Khachatoorian, and Chen et al teaches the removal tool of claim 6, however, does not explicitly disclose a use of threaded relationship between the neck and the base. Wood discloses that the base can be movable through the neck 30 to extend or shorten the length of the tool (providing two different lengths of the tool). Clay (‘334) teaches a use of a base 16 with external threads 16a (col.2 lines27-31) and a neck 22 (col.2 line48) with internal threads 22a (col.2 lines55-56) in order to provide an adjustment of the length of the tool via the threaded arrangement between the base 16 and the neck 22 (col.3 lines8-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wood to threadably connect the base and the neck, as taught by Clay, so that the tool can be used with different desired lengths.


 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723